Citation Nr: 1010592	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral knee 
replacement.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in February 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a supplemental statement of the case.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
bilateral knee replacement is warranted as this condition 
stems from an injury suffered during active service.  
Specifically, he contends he was pushed off a reviewing 
stand, landing on and injuring his knees.  He further 
contends his knees were swollen later the same evening and 
sought medical treatment the following day.  

The Board observes the Veteran's service treatment records 
were destroyed in the 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri and, as such, there is 
no record of treatment for a bilateral knee disorder in 
service.  However, in support of his claim, the Veteran has 
submitted an undated buddy statement signed by L.R., who 
purportedly served in the Veteran's unit at the time of the 
incident.  The Board notes there is no verification of record 
that L.R. served with the Veteran at the time of the claimed 
injury.  As such, a remand is necessary to verify that L.R. 
served with the Veteran's unit at the time of the incident in 
1951.  

Furthermore, the Board observes the Veteran has not been 
provided a VA examination in conjunction with the current 
claim.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the instant case, should L.R.'s service with the 
Veteran's unit be verified, therefore supporting the 
Veteran's reported knee injury in service, the Veteran should 
be afforded a VA examination to determine if any current 
bilateral knee disorder, to include knee replacement, is 
etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Contact the National Personnel Records 
Center (NPRC) or other appropriate 
source, to verify that L.R., served in 
the Veteran's unit at the time of the 
Veteran's claimed injury.  Efforts to 
obtain the foregoing records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	If, and only if, L.R.'s service in the 
Veteran's unit is verified, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of 
any current bilateral knee disorder, to 
include bilateral knee replacement.  
The claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the Veteran, the examiner 
should specify the nature of the 
Veteran's current bilateral knee 
disorder and answer whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's current 
bilateral knee disorder is 
etiologically related to his active 
service, to include the incident 
reported by the Veteran and L.R.  A 
detailed rationale should be provided 
for all opinions.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



